        Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
UNITED STATES OF AMERICA,

                      -against-                                     Case No.: 20 CR 160 (MKV)


SETH FISHMAN, DVM, and
LISA GIANNELLI

                                              Defendants.
----------------------------------------------------------------X

REPLY IN RESPONSE TO GOVERNMENT’S OPPOSITION TO MOTION
   TO DISMISS COUNTS ONE AND TWO OF THE SUPERSEDING
                      INDICTMENT




ANDREW FELDMAN
Feldman Firm PLLC
Southeast Financial Center
200 S. Biscayne Blvd, Suite 2770
Miami, Florida 33131
Attorney for Seth Fishman, DVM



LOUIS V. FASULO                                             ALEX S. HUOT, ESQ.
Fasulo Braverman & DiMaggio, LLP                            33 West 19 St. 4th Floor
225 Broadway, Suite 715                                     New York, NY 10011
New York, New York 10007                                    Attorney for Lisa Gianelli
Attorney for Lisa Gianelli




                                                1
          Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 2 of 25




                                           TABLE OF CONTENTS


1. Defendants have not Advocated for the Limitation that the Government Argues
in its Opposition. ........................................................................................................3
2. The Government Argues in favor of a Limitless Application of Section
333(a)(2) of the FDCA but Fails to Address the Plain Text of Sections 331 and
Section 352 of the FDCA, the Purposes Underlying the FDCA, and More than One
Hundred Years of Legislative History. ......................................................................4
3. The Government Relies Heavily on Dicta From Arlen that was based on Dicta
from Hatch to support its limitless application of the FDCA theory ........................6
4. The Government Incorrectly Characterizes State Horse Racing Commissions
as Quasi-Drug Regulators Akin to the FDA to salvage its Defective theory that
Horse Racing Commissions are Consumer Protection Agencies Akin to the FDA ..9
5. Despite the Government’s Assertions, the Superseding Indictment is Defective
because it Never Alleges that the FDA is an Object of the Defrauding or
Misleading in Counts 1-2 or in the Introduction (pages 1-10 of the Superseding
Indictment). ..............................................................................................................16
6. The Government Citations to U.S. Customs Cases Fails to Support its
Limitless Application of the FDCA Theory ............................................................19
7. Milstein is Inapposite and is not Persuasive Authority. ....................................23




                                                             2
        Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 3 of 25




       Defendants SETH FISHMAN, DVM and LISA GIANNELLI, file this Reply

in response to the Government’s Opposition to Defendants” Motion to Dismiss

Counts 1-2 (Dkt. 327 hereinafter “Motion”) in the Superseding Indictment. Dkt .335

(hereinafter “Opposition"). 1

       Defendants request that your Honor grant the Motion and dismiss Counts 1-2

in the Superseding Indictment with prejudice. Defendants rest largely on the

arguments previously raised in the Motion because, as set forth herein, none of what

the Government has argued in its Opposition requires this Court to salvage this

defective Superseding Indictment and endorse the Government’s virtually limitless

application of the FDCA theory.

       1. Defendants have not Advocated for the Limitation that the Government
          Argues in its Opposition.

       As a starting point for consideration, the Government misreads Defendants’

argument. Defendants never asserted that Section 333(a)(2) of the FDCA cannot

apply to a consignee, a wholesaler, end-user, or other person or entity in the drug

supply chain. See Opposition at 31-32. Each of those persons are arguably

“consumers” in the drug supply chain. Defendants have instead consistently


1In this Reply, Defendants cite to the page numbers at the bottom of the filed Motion and the
Opposition not the ECF page number. For example, page 1 of the Opposition is ECF page
number 8 and page 1 of the Motion is ECF page number 7.
                                                3
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 4 of 25




contended (Dkt. 223 filed June 22, 2020) (Reply to Opposition to Motion for Bill of

Particulars) that the Government has failed to state any violation of FDCA’s felony

penal provision, Section 333(a)(2), where, as here, that offense includes either state

race commissions or racetracks as an object of that offense. See Fed. R. Crim. P.

12(b)(3)(B)(v). This is clear from the plain text of the FDCA, especially the dozens

of provisions found at Section 331, its robust legislative history, the purposes

underlying the FDCA, and the case law. Not a single U.S. decision has directly

endorsed the government’s view of the FDCA.

      2. The Government Argues in favor of a Limitless Application of Section
         333(a)(2) of the FDCA but Fails to Address the Plain Text of Sections 331
         and Section 352 of the FDCA, the Purposes Underlying the FDCA, and
         More than One Hundred Years of Legislative History.

      In its opening pages, the Government pronounces that the FDCA places no

limitations on the object of the defrauding or misleading in Section 333(a)(2) and

states: “In every instance in which a defendant commits a violation of the

misbranding and adulteration laws set forth in § 331, that offense is a felony if, in

the commission of that offense, the defendant acts with an intent to defraud or

mislead.” See Opposition at 10-11. (emphasis ours). Put simply, the Government

asks this Court to interpret an ambiguous penal provision, Section 333(a)(2), to

authorize the felony prosecution of any defendant who distributes, agrees to




                                          4
        Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 5 of 25




distribute, or introduces or agrees to introduce any misbranded or adulterated drug

from one state to another with the intent to defraud or mislead anyone.

       In making this broad proclamation, the Government cites no decision which

supports this premise and ignores the fact that where there is statutory silence, there

is ambiguity. See United States v. Grissom, 645 F.2d 461 (5th Cir. 1981)2; United

States v. Smith, 740 F.2d 734 (9th Cir. 1984). Furthermore, in formulating these

sweeping pronouncements to further the limitless application theory of the FDCA,

the Government fails to discuss or analyze the plain text of the statutory provisions

found in Section 331 or 352 and ignores more than a hundred years of history

underlying the FDCA. See Motion, at 7-21 (discussing the statutory text of FDCA

including Sections 352 and 331 and other provisions along with the legislative

history of FDCA and its predecessor statute). There is, for example, no discussion

of the Section 331 or 352 provisions Motion at 6, n. 10; Motion at 7, n.11. The

Opposition also ignores the predecessor Act, the Pure Food and Drug Act. Nowhere

in that history, the history of the FDCA, or in the provisions of any Section 331




2In its Opposition, the Government downplays the significance of Grissom’s astute reasoning
and claims there are no analogous federalism concerns here. Nonetheless, Florida law
criminalizes conduct which is substantially similar to the conduct alleged in Counts 1-2 of the
Superseding Indictment. See Fla Stat Section 550.235(2) (making it a felony “to conspire to
administer or attempt to administer any medication prohibited by law to a race animal for
purposes of affecting the outcome of a horserace.”)
                                                5
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 6 of 25




offense is there any indication that the FDCA may be extended as far as the

Government says it should here.

      3. The Government Relies Heavily on Dicta From Arlen that was based on
         Dicta from Hatch to support its limitless application of the FDCA theory

      The single case upon which the Government heavily relies to sponsor this

limitless application of the FDCA theory is a Seventh Circuit case, Arlen. See

Opposition at 11, 20, and 22. The issue on appeal in Arlen was whether the

government “could establish § 333(b)'s requirement of "intent to defraud or mislead"

by showing that [Arlen] misled a government agency rather than the purchaser of

the drugs. “ U.S. v. Arlen, 947 F.2d 139, 140-41 (5th Cir. 1991). In affirming the

district court’s decision, the Seventh Circuit repeatedly reiterated that the

government must demonstrate a specific intent to defraud or mislead an identifiable

government agency:


            We agree with the government that this result will not follow.
            While every conscious or willful violation of § 331 will carry a
            misdemeanor penalty, it will not always subject the violator to a
            felony sentence. To subject the defendant to a felony sentence
            requires the government to establish not only that the violation
            was willful but that it was committed with the specific intent to
            defraud or mislead an identifiable government agency.

Arlen, 947 F.2d at 143.

            “We therefore join our sister circuits' interpretation of § 333(b)
            and hold that the government's evidence is sufficient to make out
            a violation of this section where it shows that the defendant

                                         6
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 7 of 25




             intentionally violated § 331 with the specific intent to defraud
             or mislead an identifiable government agency.”
Arlen, at 143.
      Arlen also recognized the importance of the plain text of the Section 331

provisions and followed the reasoning in Bradshaw that the plain text contemplates

the FDA as the most likely government victim:

         Several of the twenty acts § 331 proscribes concern only the
         government. See 21 U.S.C. § 331(e) (failure to permit FDA access to
         records and failure to make reports to the FDA); § 331(f) (refusal to permit
         FDA inspection); § 331(p) (failure to register with the FDA). As
         the Bradshaw court noted, "[a]fter reading these sections with § 333, it is
         clear that the FDA is the entity most likely to be defrauded under these
         provisions." Bradshaw, 840 F.2d at 874. Arlen's interpretation of § 333(b),
         that the government cannot be a defrauded or misled victim, would lead to
         the conclusion that there could never be a felonious violation of §§ 331(e),
         (f), or (p). Such a result would be contrary to the plain inclusive language
         of § 333(b), which contemplates both misdemeanor and felony violations
         for all § 331 offenses.

Arlen, at 142; see Defendants’ Motion to Dismiss at 6-7 (discussing 331 provisions).


      Thus, the Seventh Circuit decision in Arlen was focused almost entirely on

determining whether the FDA was a proper object of the defraud and mislead

provisions of Section 333(a)(2).

      The Government, however, plucks the following citation from Arlen, which

is dicta, to advance its limitless application of Section 333(a)(2):

         The prosecution must prove beyond a reasonable doubt that a defendant
         intended to defraud or mislead someone, but the indictment need not specify
         the intended victim; the focus is on defendant's intent, not the victim's
                                           7
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 8 of 25




        identity. See United States v. Hatch,926 F.2d 387 (5th Cir.), cert. denied,
        ___ U.S. ___, 111 S.Ct. 2239, 114 L.Ed.2d 481 (1991) (indictment for mail
        fraud, which requires proof of "any scheme or artifice to defraud," is
        sufficient even if it fails to define the victim); United States v. Mizyed,927
        F.2d 979 (7th Cir.), cert. denied, ___ U.S. ___, 111 S.Ct. 2065, 114 L.Ed.2d
        470 (1991) (same)

Arlen, at 145.

      Despite this, there are numerous problems with the Government’s heavy

reliance on this quotation from Arlen.


      First, the court in Arlen was citing dicta from another Fifth Circuit decision in

U.S. v. Hatch, 926 F.2d 387, 392 (5th Cir. 1991) when it stated that “the indictment

need not specify the intended victim; the focus is on defendant's intent, not the

victim's identity”. Arlen, at 145. In Hatch, the defendant appealed his conviction for

mail fraud based on a scheme to defraud aimed at the Union Parish Sheriff’s Office

which, through its sheriff’s, controls a general fund. Hatch argued that the indictment

was defective because under Louisiana law the USPO under Louisiana law has no

legal status and therefore it was impossible to defraud the USPO. The court rejected

this argument finding that the indictment stated the elements of the offense and

“[n]aming the UPSO as the party defrauded did not prevent Hatch from ascertaining

the charges against him.” Hatch, at 392. Hatch further contended that the indictment

failed to state a legally cognizable victim under federal law when it named the USPO

as a victim. Again, the court rejected this argument reasoning that “[t]here is no


                                          8
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 9 of 25




escape by Hatch from his conviction under the mail fraud statute as a result of the

government's identifying the UPSO as the party defrauded. Hatch's arguments must

fail because federal law, not Louisiana law, controls application of the mail fraud

statute. Id. at 392. Accordingly, Arlen’s reliance on Hatch is, at best, flawed since,

in Hatch, the court’s holding was based on an analysis of Hatch’s challenges to an

indictment in which the Government had specifically identified the victim of the

fraud as the USPO.


      Second, here, unlike Arlen, but similar to Hatch, the Government has elected

to identify the supposed victims and, at a minimum, must therefore state an offense

that is within the applicable statute, the FDCA. United States v. Aleynikov, 676 F.3d

71, 75-76 (2d. Cir. 2012) (citations omitted) (“Since federal crimes are ‘solely

creatures of statute,’ “a federal indictment can be challenged on the ground that it

fails to allege a crime within the terms of the applicable statute.”).


      As such, this Court should attribute no weight to the dicta from Arlen which

was based on dicta from Hatch in deciding the Motion.


      4. The Government Incorrectly Characterizes State Horse Racing
         Commissions as Quasi-Drug Regulators Akin to the FDA to salvage its
         Defective theory that Horse Racing Commissions are Consumer Protection
         Agencies Akin to the FDA




                                           9
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 10 of 25




       As tax collectors and regulators of gambling and lotteries, state racing

commissions perform core functions that are separate and distinct from the functions

performed by the FDA. It is also indisputable that, as commissions, state racing

commissions are not “consumers” in the drug supply chain.


       Furthermore, the commissions, as stewards of fair competition in horse racing

tasked with the regulation and administration of permitted medications, are not

responsible for setting drug standards, inspecting drugs, regulating the use of

prescription drugs, or issuing permits to drug wholesalers.3 Opposition at 40. Race

commissions do not approve drugs for consumption through a process which is

anything like what the FDA does with new drug and investigational new drug

applications which are subject to intense scrutiny and undergo a rigorous review

process. For example, the race commissions do not have clinical trials to assess the

efficacy of a drug or its safety. Nor do they inspect drugs the way that a wholesaler,

consignee, purchaser, or government agency (e.g. the meat inspector in Cattle

Packing or the Florida FDA in Bradshaw) involved in monitoring drugs does. The



3
  The passage in U.S. v. Mitcheltree, 940 F.2d 1329, 1347 (10th Cir. 1991) cited to Industrial
Laboratories, 456 F.2d at 909, Cattle King Packing, 793 F.2d at 937, and Bradshaw, 840 F.2d at
872. As reinforced in the Motion at 28, the state race commissions do not perform any of these
functions. Cattle King Packing also did not involve drugs. It involved the inspection of meat.
Industrial Labs involved a defendant chemist working at a company responsible for performing
drug tests and analyses. It failed to perform drug standards set by a foreign country and lied to the
government about performance of those tests on certain veterinary products.


                                                 10
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 11 of 25




commissions do not set drug standards. And they do not regulate prescription drugs

by issuing permits, issuing licenses to sell or distribute drugs to wholesalers, or

establishing off-label or extra-label uses of approved drugs.


       To rebut this point, the Government highlights a patchwork of administrative

provisions from 5 states (N.Y., N.J. Florida, PA, and DE) which reiterate several

uncontroversial premises: the commissions establish schedules for drugs, test for the

presence of illegal drugs, prohibit the possession of certain drugs by certain people

on their grounds in connection with an athletic competition,4 and are concerned with

protecting the health of the horse. Opposition at 33-40. The Government’s emphasis

on these provisions is instructive for several reasons.


       First, the alleged defrauding or misleading in Counts 1-2 does not relate to

protecting the health of the horse or concealing the health of the horse. In fact, each




4
  The Government cites to 9 NYCRR §4012 and DE Admin Code §1001.15.12.2 for the premise
that possession of non-FDA approved drugs is prohibited. Those provisions are also not
incorporated into the permitted medication schedules in those states and, as discussed in the
Motion at 39, n.34, the commissions specifically allow certain drugs which are not approved for
use in animals and they disallow administration of FDA approved drugs in competitions if
administered within periods prior to a race. Furthermore, the provision preceding the provision
cited by the Government in DE also states that the use or possession of erythropoietin,
darbepoietin, and perfluorcarbon emulsions is prohibited. Yet, darboetin is an FDA approved drug.
See        Del.         Admin.        Code         §        1001-15.12.1;          see       also
https://www.accessdata.fda.gov/drugsatfda_docs/label/2011/103951Orig1s5173_103951Orig1s5
258lbl.pdf (FDA has approved Aranesp for use in the United States which contains darbepoietin
alfa.).


                                               11
        Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 12 of 25




of the allegations relate entirely to beating drug tests by “masking the presence of

drugs,” evading drug tests, or making supposedly “undetectable” or “untestable”

drugs. See Superseding Indictment, at ¶¶ 2, 3,4,5,8,15, 16, 18, 19 and 32.


       Second, the “consumers” of the drugs in an athletic competition involving

racehorses are the trainers and the administering veterinarians tasked with sourcing,

purchasing, and administering drugs or medications to the racehorses. The numerous

state laws which place the trainer in the role of the absolute insurer of the health of

the competing horse plainly illustrate this point.5




5  See 9 NYCRR Section 4043.4; N.J.A.C. Section 13:71-23.6; Fla. Admin. Code 61D-
6.008(3)(a)4) (defining those absolute responsibilities); see also Dutrow vs. New York State Racing
and Wagering Bd. 949 N.Y.S.2d 241, 244, 97 A.D. 3d 1034, 1036-37 (App. Div. 3d Dep’t 2012)
(finding that in light of the rebuttable presumption of trainer responsibility that arises under the
rule, the tribunal below properly rejected the speculative “contamination” argument, instead
relying upon positive test results, veterinary records, and the testimony of a veterinarian-
pharmacologist to support the accusation.); Hennessey vs. Department of Business and
Professional Regulation, Division of Pari-Mutuel Wagering, 818, So.2d 697, 699-700 (Fla. 1st
DCA 2002) (“The trainer is singularly the best individual to hold accountable for the condition of
a horse. The trainer is either going to be with the horse at all time or one of his or her employees
or contractors is going to be with the horse at all times, whether the horse is racing on an individual
day or is merely stabled at the track.”); Division of Pari-Mutuel Wagering, Dept. Of Business
Regulation v. Caple, 362 So.2d 1350, 1354-56 (Fla.1978); Stokes vs. California Horse Racing Bd.,
119 Cal. Rptr. 2d 792, 98 Cal. App. 4th 477(“A trainer cannot disclaim responsibility for the
performance of his duties merely because he assigns a task to another – whether a brother, an
employee, or anyone else – who fails to properly perform the task. An innocent principal or
employer is liable for the torts committed by an agent or employee while acting within the scope
of the agency or employment, even if the agent or employee acts in excess of the authority or
contrary to instructions.”);Allen vs. Kentucky Horse Racing Authority, 136 S.W.3d 54 (KY Ct.App.
2004) (same).


                                                  12
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 13 of 25




       Nonetheless, even if the horse were viewed as the consumer of the drug in the

interstate drug supply chain, the government still fails to state an offense. The FDA

-- not the state race commissions or racetracks -- is the national government agency

with the exclusive authority to approve new animal drugs and to protect consumers

and the integrity of the drug supply chain. Indeed, but for the existence of the FDA,

no approved animal drugs (OTC, prescription or otherwise) would enter that drug

supply chain. Here, however, the supposed defrauding or misleading, as alleged, was

directed at state race commissions to evade drug testing in connection with an

athletic contest and was not directed at the FDA’s approval process, its registration

process, or any other lawful FDA function directly connected to its national

regulation of the interstate distribution of drugs and the drug supply chain. This is

yet another fatal blow to the government because such a theory falls far outside the

ambit of the felony provisions of the FDCA.


       Third, what the Government’s selective citations to these provisions starkly

reveals is that the commissions, as administrators of medication rules and testing
             6
protocols,       are virtually indistinguishable from professional and collegiate

associations regulating athletic competition, e.g., Major League Baseball, the NFL,



6Notably, many of these commissions also have delegated the authority to establish permitted
medications to a private association, Association of Racing Commissioners International (ARCI)
and have adopted their Controlled Therapeutic Medical Schedule.


                                              13
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 14 of 25




the NHL,7 the U.S. Tennis Association, and PGA tour. The race commissions

establish a permitted medication schedule, and they test for the presence of drugs

and/or foreign substances and, much like Major League Baseball, the NFL, the

NHL,8 the U.S. Tennis Association, and the PGA, such schedules and tests were

designed to protect the health of the participants and the integrity of sport as

described below:


          • NFL: “First, these substances threaten the fairness and integrity of the
            athletic competition on the playing field. ….. Second, the Parties are
            concerned with the adverse health effects of using Prohibited
            Substances.”9



          • MLB: Major League Baseball’s Joint Drug Prevention and Treatment
            Program (“Program”) was established by agreement of the Office of the
            Commissioner of Baseball and the Major League Baseball Players
            Association (the “Commissioner’s Office,” the “Players Association”
            and, jointly, the “Parties”) to: (i) educate Players on the risks associated
            with the use of Prohibited Substances (defined in Section 2 below); (ii)
            deter and end the use of Prohibited Substances by Players; and (iii)
            provide for, in keeping with the overall purposes of the Program, an


7
 The NHL follows the World Anti-Doping Association (WADA) available at
https://www.usada.org/wp-
content/uploads/wada_2021_english_summary_of_modifications_.pdf ;
8
 The NHL follows the World Anti-Doping Association (WADA) available at
https://www.usada.org/wp-
content/uploads/wada_2021_english_summary_of_modifications_.pdf ;
9
 The NFL Policy on Performance Enhancing Substances (2020), at 3 available at
https://nflpaweb.blob.core.windows.net/website/Departments/Salary-Cap-Agent-Admin/2020-
Policy-on-Performance-Enhancing-Substances.pdf.


                                           14
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 15 of 25




              orderly, systematic, and cooperative resolution of any disputes thatmay
              arise.”10



          • GOLF: “The PGA TOUR has developed this Anti-Doping Program
            (the “Program”) to protect the integrity that is inherent in the sport of
            golf, and to ensure the health and safety of all players.”11



          • TENNIS: “The purpose of this 2021 Tennis Anti-Doping Programme
            (Programme) is to maintain the integrity of tennis and to protect the
            health and rights of Players.”12



          • NCAA: “To further the protection of competing student-athletes —
            specifically, so that no one participant might have an artificially
            induced advantage or feel pressured to use substances or methods to
            gain an unfair competitive advantage, the NCAA drug-testing program
            was created. This program provides for year-round, championships and
            post-season bowl games drug testing….. This list consists of substances
            generally purported to be performance enhancing and/or potentially
            harmful to the health and safety of the student- athlete.”13




10
   Major League Baseball Joint Drug Prevention and Treatment Program, at 5, available at
http://www.mlb.com/pa/pdf/jda.pdf.


11
   PGA Tour Anti-Doping Manual at 12, available at
https://www.usga.org/content/dam/usga/pdf/2018/2017-2018_Anti_Doping_Manual.PDF. The
Manual contains comprehensive drug-testing policies.
12
   2021 Tennis Anti-Doping Programme, at 1 (2021), available at
https://antidoping.itftennis.com/media/317953/317953.pdf
13
   NCAA Drug Testing Program (2020-2021), at 6, available at
https://ncaaorg.s3.amazonaws.com/ssi/substance/2020-21SSI_DrugTestingProgramBooklet.pdf
                                              15
      Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 16 of 25




      Therefore, the mere existence of this drug testing framework does not convert

the state racing commissions into a drug regulator akin to the FDA any more than

the existence of robust PED drug testing protocols might convert MLB, NCAA, the

PGA, etc. into quasi-drug regulators akin to the FDA. Similarly, the performance of

any of these functions does not substantially (and artificially) broaden the core

functions of the commissions and therefore elevate the commission to the position

of a quasi-drug regulator with any of the attributes of the FDA or its state

counterparts concerned with consumer protection and the integrity of the drug

supply chain.


      Applying this flawed reasoning would lead to an absurd result which Congress

could not have intended in passing the FDCA and implementing the felony

provisions found at Section 333(a)(2). In fact, under this theory, the MLB, NFL, the

USTA, the PGA, or the NCAA are drug regulators comparable to the FDA.


      5. Despite the Government’s Assertions, the Superseding Indictment is
         Defective because it Never Alleges that the FDA is an Object of the
         Defrauding or Misleading in Counts 1-2 or in the Introduction (pages 1-10
         of the Superseding Indictment).

      The Government asserts that “[a]s noted above, the Indictment does allege

that the FDA is among the agencies misled and defrauded through the defendants’

misbranding offenses.” Opposition at 30. (emphasis ours). This is flatly

contradicted by the Superseding Indictment itself. There is not a single sentence in

                                        16
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 17 of 25




the introductory portions of the Superseding Indictment or in Counts 1-2 that states

that the “FDA,” as opposed to some nebulous “federal regulator” or “agency” was

defrauded or mislead by any defendant at any time by any means. See Superseding

Indictment, at ¶2,3,4, 8, and 15.


          • ¶2: “By evading PED prohibitions and deceiving regulators and horse
            racing authorities, among others ….”

          • ¶3: “the scheme participants routinely defrauded and misled
            government agencies, including federal and state drug regulators,14
            U.S. Customs and Border Protection, various state horse racing
            regulators, certain horse owners, and the betting public.”

          • ¶5: “Navarro and his co-conspirators concealed the purchase and
            administration of adulterated and misbranded PEDs from federal and
            state government agencies, racing officials, the betting public and
            others. Navarro executed this scheme by using PEDs designed to evade
            drug tests, physically concealing containers of PEDs and drug
            paraphernalia from state regulators and race officials, administering
            and directing others to covertly administer PEDs and shipping certain
            products designed to mask the presence of PEDs through a straw
            purchaser.”


          • ¶8: Fishman and his co-conspirators further concealed the true nature
            and purpose of those adulterated and misbranded PEDs in order to
            defraud and mislead, among others, federal and state government
            agencies and regulators.”



14
  It is entirely unclear who a “federal drug regulator” might be. The Drug Enforcement Agency
(DEA), the FDA, the Department of Health and Human Services (HHS), the Center of Medicare
and Medicaid-Services (CMS) which regulates drugs under Part D and contracts with specific
organizations to manage Part D compliance, the Center for Disease Control and Prevention
(CDC), among others, could all potentially constitute “federal drug regulators.”
                                             17
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 18 of 25




           • ¶15: “In many cases the PEDs were designed to be untestable on drug
             tests, in order to defraud or mislead federal and state regulators, racing
             official, and the betting public. In many cases, the customized PEDs
             contained false and misleading labeling containing, for example, the
             terms “for research purposes only” or “homeopathic” in order to
             defraud and mislead federal and state regulators into believing the
             products were not intended for the purpose of doping racehorses.”15

       The absence of any reference to the FDA in connection with any of the

allegations of defrauding or misleading compels the conclusion that the grand jurors

were not instructed that the FDA was the object of the alleged conspiracies in Counts

1-2. Stirone v. United States, 361 U.S. 212, 215-16 (1960) (“Ever since Ex parte

Bain, 121 U.S. 1. was decided in 1887 it has been the rule that after an indictment

has been returned its charges may not be broadened through amendment except by

the grand jury itself.”).16


15
   These ambiguities regarding the supposed victims are further evidenced in the Government’s
shifting positions: Compare ECF-283 at 11 at ¶ 16, and 22 at ¶ 32 (listing state regulators and race
officials as the objects of the defrauding or misleading) with 26:9-12 (Transcript of 11.17.20 Status
Conference) (emphasis ours) (“With respect to misbranding, the racetracks, racing commissions,
owners, competitors are all among people for whom -- or who are in the minds of the defendants
charged with misleading and participating.”) and with Opposition at 4-5 (claiming that the
Superseding Indictment by incorporating its introductory language -- which comprises more than
10 pages -- incorporates those factual allegations therein which discuss amorphous unidentifiable
federal and state regulators, the betting public, certain horse owners, race officials, state race
regulators, the U.S. Customs and Border Protection as potential victims of the defrauding and/or
misleading offense under the FDCA).
16
   See United States v. Twersky, No. S2 92 Cr. 1082 (SWK), (S.D.N.Y. June 29, 1994) (citation
omitted) (“As a legal advisor to the grand jury, the prosecutor must give the grand jury sufficient
information concerning the relevant law ‘to enable it intelligently to decide whether a crime has
been committed.’”). Moreover, courts regularly dismiss indictments based on erroneous
instructions to the grand jury about the charged offense. See, e.g., United States v. Bowling, 108
F. Supp. 3d 343, 352-53 (E.D.N.C. 2015) (dismissing multiple counts because of “the
government’s erroneous legal instruction to the grand jury”); United States v. Stevens, 771 F. Supp.
2d 556, 567-68 (D. Md. 2011) (dismissing indictment where the prosecutor gave erroneous advice
                                                 18
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 19 of 25




       For this reason, Counts 1-2 must be dismissed.


       6. The Government Citations to U.S. Customs Cases Fails to Support its
          Limitless Application of the FDCA Theory

       In its Opposition, the Government attempts to strengthen the premise that the

FDCA is so broad and all-encompassing that it reaches state race commissions and

racetracks by referencing court decisions involving U.S. Customs. In so doing, the

Government miscites at least two of those cases.

       First, in United States v. Vinod Patwardhan, 2018-cr-172 (E.D. Cal. March 4,

2019) (Second Superseding Indictment at ECF 79), the Government charged the

defendant with a violation of the specific offense prong and the “defraud” prong of

Section 371. Exhibit A. In Count 1 of the Superseding Indictment, the government

also alleged 4 separate underlying violations (including smuggling in violation of 18

U.S.C. Section 545). Ex. A, at 6. In Count 1, the specific offense prong – which is

at issue here – never referenced a specific victim (government agency or otherwise)

that was mislead or defrauded. Id. at 6. Nonetheless, the government alleged that the

defendant had intentionally conspired to “defraud the United States of an concerning

its governmental functions and rights namely to interfere with or obstruct the lawful


to the grand jury); United States v. Cerullo, No. 05-cr-1190 (S.D. Cal. Aug. 28, 2007) (dismissing
indictment where the prosecutor’s failure to accurately and fairly explain an important legal issue
“misled the grand jury” and “prejudiced the Defendant”); United States v. Breslin, 916 F. Supp.438
(E.D. Pa. 1996) (dismissing the indictment on several grounds, but labeling “most disturbing” the
prosecutor’s erroneous legal instructions to the grand jury).


                                                19
      Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 20 of 25




functions of the FDA, HHS, and DHS by deceit, craft, trickery, and dishonest means.

Id. In other words, the assertion in the Opposition, at 13, “that customs may be the

object of deceit” in a 371-conspiracy alleging a violation of Section 333(a)(2) is not

supported by the charging documents in Partwardhan or by the Ninth Circuit’s

decision. In fact, that decision does not even contain the words “customs,” “border

protection,” or “DHS.” The decision’s discussion of sufficiency of the evidence at

trial to sustain his substantive misbranding convictions was instead premised entirely

on the following:

        Patwardhan told his staff not to give patients foreign medicine for at-home
        use after a patient's mother expressed concern about one label, which was
        written in Hindi. Patwardhan never informed his patients that the drugs
        administered to them during in-office treatments were not FDA-approved.
        To the contrary, the IV bags used to administer the foreign medicine
        contained only the names of the FDA-approved counterparts. Additionally,
        there was evidence that Patwardhan's staff hid foreign medicine during an
        audit, and used the codes corresponding to the FDA-approved drugs, not the
        foreign medicines that had actually been used, when billing Medicare for
        reimbursement.

U.S. v. Patwardhan, 422 F. App'x 614, 616-17 (9th Cir. 2011).

      The Government makes the same error in its citation to United States v. Vitek

Supply Corp., 144 F.3d 476, 480 (7th Cir. 1998). Opposition at 13. It states that

“affirming conviction of defendant who engaged in a conspiracy to distribute

adulterated or misbranded animal drugs with the intent to defraud “Customs and the

FDA.” See Opposition at 13. This is incorrect. Unlike Patwardhan, the defendants

in Vitek Supply Corp. were not even charged with a 371 conspiracy to specifically
                                         20
      Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 21 of 25




violate Section 333(a)(2) or any other misbranding provision of the FDCA.

According to the docket sheet attached as Exhibit B, the defendants were charged

under the “defraud prong” of Section 371 with conspiracy to defeat the lawful

functions of the FDA and U.S. Customs. Ex. B. The defendants were also charged

with substantive misbranding counts and sentenced to 4 years of probation. Exhibit

B.


      Third, in U.S. v. Orrego-Martinez, 575 F.3d 1, 5 (1st Cir. 2009), the

Indictment itself never referenced U.S. Customs and instead alleged:


             That the object of the unlawful conspiracy was to unlawfully
             introduce into interstate commerce and import into the U.S.
             adulterated devices, Silicex, a liquid injectable silicone and
             Karthy Swed, and non-approved drugs, Lignocaine Injection BP
             2% and Kenacort for the purposes of injecting said devices and
             drugs into human beings for pay and profit.


See U.S. v. Carlos Orrego Martinez, 02-cr-465-DRD (D. P.R. Dec. 5, 2002)
(Indictment, ECF-4). (
      The Orrego-Martinez case has a peculiar procedural history which began with

a first trial resulting in a hung jury/mistrial and a judgment of acquittal. Defendant

was indicted on new charges three months later and convicted. One of the main

arguments raised on appeal by the defendant was “issue preclusion” contending that

the government had based its theory on defrauding customers which the first jury

had rejected, and then, in the second trial, switched its theory of the fraud mid-trial
                                          21
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 22 of 25




from a theory of deceiving patients about the nature of the drugs they were receiving

(end-users) to a theory that focused on deceiving U.S. Customs and regarding the

importation of the unapproved drugs into the U.S. The First Circuit reasoned that

this was an overstatement given that “Customs” was a “passing reference”:

            During the 12-day trial, the government offered a smattering of evidence
            concerning the efforts to mislead U.S. Customs, but it focused
            overwhelmingly on the false statements made to the clients (other than the
            five clients listed in the wire-fraud indictment) — e.g., the same type of
            misrepresentations concerning the identity and safety of the implants and
            defendant's status as a physician that were presented at the first trial. The
            government did the same during closing argument, making only a passing
            reference to the U.S. Customs matter.

Orrego-Martinez, 575 F.3d at 5. (emphasis ours).

       The First Circuit continued:

                It is true, as the government points out, that the evidence of
                defendant's intent to deceive U.S. Customs provides an adequate
                foundation for invoking § 333(a)(2)'s felony provision. Various
                courts have held, and defendant does not dispute, that the
                government can satisfy § 333(a)(2) by establishing an intent to
                defraud or mislead a government enforcement agency. See, e.g.,
                United States v. Arlen, 947 F.2d 139, 141-45 (5th Cir.
                1991); United States v. Bradshaw, 840 F.2d 871, 873-75 (11th
                Cir. 1988).
Id. at 6.

       In this last quotation from Orrego-Martinez, there is no discussion or analysis

of Section 333(a)(2) and neither of the cases cited by Orrego Martinez – not Arlen

or Bradshaw – support the premise that U.S. Customs is a proper object of the

defraud/mislead clause of Section 333(a)(2). Arlen involved the FDA and Bradshaw


                                             22
       Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 23 of 25




involved the Florida FDA. Bradshaw’s holding that the state-counterpart to the FDA

was a proper object of that clause was also based entirely on an exacting analysis of

the history and purpose behind the FDCA and its plain language. Bradshaw, 840

F.2d at 873-74. The same level of analysis (or any analysis at all) is entirely missing

in the First Circuit decision in Orrego-Martinez. As such, this court should attribute

no weight to Orrego-Martinez’ passing reference to Customs in rendering a decision

on Defendants’ Motion to Dismiss. 17


       7. Milstein is Inapposite and is not Persuasive Authority.

       The Government urges this Court to find that U.S. v. Milstein, 401 F.3d 53,

69 (2d Cir. 2005) – which involved a technical violation of the Prescription Drug

Marketing Act (PDMA) which is part of Section 331 – supports their limitless

application of the FDCA. The PDMA obligates a distributor to provide both

wholesalers and the consumers or purchasers of drugs with pedigree paperwork


17
   Even if Orrego-Martinez’ two sentences about U.S. Customs were correct as a matter of law –
which we argue they are not – at least there is some textual and historical support for potentially
including U.S. Customs as a proper object of Section 333(a)(2). For example, Section 331(d) and
Section 331(t) which are the predicate violations which must be violated with the “intent to defraud
or mislead” under Section 333(a)(2) specifically reference the “introduction of” and/or the
“importation of” drugs into the U.S. See 21 U.S.C. Sections 331(d) and (t). In other words, if you
introduce drugs into the U.S. or import them into the U.S., Customs not the FDA is primarily
responsible for enforcing the Customs laws which govern such importations. The FDCA and its
predecessor statute in 1906 also carved out an exemption for exports of drugs under 21 U.S.C.
Section 381(e) and was therefore concerned with protecting U.S. consumers from foreign
adulterated or misbranded drugs or food and at the same time preoccupied with encouraging free
trade and incentivizing the exportation of food and drugs to foreign countries. 18 U.S.C. Section
381.


                                                23
      Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 24 of 25




which accurately lists the history of transactions from the original manufacturer. See

21 U.S.C. Section 331(t) (making it a misdemeanor to distribute prescription drugs

without providing a history of transactions from the original manufacturer). Milstein

provided phony pedigree docs and was therefore prosecuted. In upholding his

conviction, this Circuit stated:


         Count Five charged Milstein with failing to provide his customers with the
         required pedigree information "with the intent to defraud and mislead." The
         "intent to defraud" element converts conduct that would otherwise be a
         misdemeanor into a felony. See 21 U.S.C. § 333(a)(1), (2). The District
         Court charged the jury that "intent to defraud" includes intent to defraud not
         only the wholesale distributors who made direct purchases
         from Milstein but also retail consumers and government agencies.

U.S. v. Milstein, 401 F.3d 53, 69 (2d Cir. 2005)

      This Circuit also noted that, “[b]y misleading governmental agencies, and

"thereby frustrating their efforts to protect the public," Milstein "indirectly misled

and defrauded the public," thus contravening the "overriding congressional purpose

[of] consumer protection" embodied in these provisions.” Milstein, 401 F.3d at 69.

(emphasis ours).


      Accordingly, Milstein’s holding is limited to recognizing that both the FDA

and consumers in the drug supply chain are proper objects of Section 333(a)(2) of

the FDCA.




                                          24
      Case 1:20-cr-00160-MKV Document 344 Filed 03/26/21 Page 25 of 25




                                 CONCLUSION
      The Court should dismiss Counts 1-2 of the Superseding Indictment with

prejudice. Both the plain text, legislative history, and purposes underlying the FDCA

compel dismissal of those Counts as does the application of the Rule of Lenity.




                                         25
